Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition
The petition under 37 CFR 1.102c1 filed 2/10/2022 has been received and granted (see paper entered 2/10/2022).

Applicant’s amendment
	Applicant’s amendment filed 9/19/2022 has been received and entered.  The specification has been amended.  Replacement drawings for Fig 4 and Fig 25 (numbered 4/26 and 21/26) have been entered.
No claim amendment was filed, original claims 1-29 filed 2/10/2022 are pending.

Election/Restriction
Applicant’s election without traverse of the species of file source in the reply filed on 9/19/2022 is acknowledged.
It is noted that in the previous action it was required that “Applicants are required to elect one species from each of the groups set forth above.”, and that a group/genus was indicated in Applicant’s response, not a specific species listed in the indicated claims.  However, upon initial search and consideration, it does not appear to be a burden to examine all the limitations for species of file sources, species of device and the types of computer program provided in the claims.
Accordingly, the restriction requirement is withdrawn.
Claims 1-29 are pending and currently under examination.

Priority
	This application filed 2/10/2022 is a continuation of PCT/US2022/015109 which claims benefit to US Provisional 63/229348 filed 8/4/2021, and is related to several US Applications by claim to the same PCT as continuations.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  the acronym “VDAX” is first presented but the term is not spelled or defined in the claim.
Amending the claim to provide the name as provided in [0089] for example would address the objection.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/497205 (allowed 9/8/2022, not yet issued).
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of ‘205 provides for implementation of the method of the instant claims.  The digital ecosystem comprises hardware and software which uses genomic regulation instructions to protect the system using a VDAX to generate GRI for encoding and decoding instructions in the environment.
A copy of the pending first independent claim of ‘205 is provided for the record.
A device for performing genomic security-related control of a digital ecosystem, comprising: 
a storage system that stores a digitally generated progenitor genomic data set corresponding to the device, wherein the progenitor genomic data set includes one or more different digitally generated progenitor genomic data objects, wherein each progenitor genomic data set exhibits a respective specific entropy; and 
a processing system that executes an ecosystem virtual anonymity exchange controller (ecosystem VDAX) that is configured with an ecosystem instance of an ecosystem security platform and has the digitally generated progenitor genomic data set assigned thereto, 
wherein the ecosystem VDAX is configured to: 
maintain a progenitor genomic data set corresponding to the digital ecosystem that includes one or more different digitally generated progenitor genomic data objects, wherein each progenitor genomic data object exhibits a respective specific entropy; 
Serial No. 17/497,205Page 2 of 11generate a plurality of respective progeny genomic data sets based on the progenitor genomic data set, 
wherein each respective progeny genomic data set includes one or more different progeny genomic data objects that were respectively derived from the one or more digitally generated progenitor genomic data objects and exhibit the respective specific entropy of the progenitor genomic data object from which it was derived; and 
for each respective progeny genomic data set, allocate the progeny genomic data set to a respective progeny VDAX of a plurality of progeny VDAXs, wherein the respective progeny VDAX establishes unique non-recurring engagements with other progeny VDAXs in the digital ecosystem based on the respective progeny genomic data set allocated to the respective progeny VDAX without any further interaction from the ecosystem VDAX.
This is a provisional nonstatutory double patenting rejection.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/668989 (RCE filed 9/9/2022).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method for processing the material data chain comprises blockchain data/MDBs and uses GRI and GEF for steps of data retrieval and protection.
A copy of pending claim 1 of ‘989 is provided for the record.
A method for verifying an unverified portion of a material data chain (MDC) that is maintained by a creator cohort in a ledger-based digital ecosystem, the method comprising:
 receiving, by a processing system of a verification cohort, the unverified portion of the MDC from the creator cohort, the unverified portion of the MDC including a set of consecutive material data blocks (MDBs) generated by the creator cohort, 
wherein each respective MDB includes respective material data that is stored in the respective MDB, respective metadata relating to the MDB, and a creator-generated verification value generated by the creator cohort with respect to the verification cohort; 
retrieving, by the processing system of the verification cohort, a genomic differentiation object assigned to the verification cohort with respect to the ledger-based ecosystem;
 retrieving, by the processing system of the verification cohort, first genomic regulation instructions (GRI) used by the creator cohort to generate the creator-generated verification value; 
modifying, by the processing system of the verification cohort, the genomic differentiation object based on the first GRI using a set of computational functions to obtain a modified differentiation object; 
for each MDB in the unverified portion of the MDC: 
generating, by the processing system, a genomic engagement factor (GEF) based on a sequence extracted with respect to the MDB, the modified genomic differentiation object, and the first GRI; 
determining a verifier-generated verification value based on the MDB, an MDB preceding the MDB in the MDC, and the GEF; 
determining, by the processing system, whether the verifier-generated verification value matches the creator-generated verification value in the MDB; and 
in response to determining that the verifier-generated verification value matches the creator-generated verification value, generating a verification record corresponding to the MDB indicating that the MDB has been verified by the verification cohort, wherein the unverified portion of the MDC is verified by the verification cohort when each of the MDBs in the unverified portion of the MDC have been verified by the verification cohort.
This is a provisional nonstatutory double patenting rejection.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/669021 (allowed, not issued yet).
Although the claims at issue are not identical, they are not patentably distinct from each other because like ‘989 above, the method of maintaining the MDC, implements the use of a VDAX which provides and uses GEF and GRI instructions to manage the blockchain data.
A copy of claim 1 of ‘021 is provided for the record.
1 A method for maintaining a material data blockchain (MDC), comprising: 
receiving, by a first set of processors that executes a ledger-based application and a creator VDAX that corresponds to a creator cohort, an unnotarized material data block (MDB) from the ledger-based application, 
wherein the unnotarized MDB includes a metadata portion and a payload portion that contains data being stored in the MDB; 
extracting, by the creator VDAX, a first sequence of bits from the metadata portion of the MDB; generating, by the creator VDAX, a first genomic engagement factor (GEF) based on the first sequence, a first genomic differentiation object that is assigned to the creator VDAX, and first genomic regulation instructions (GRI) that are maintained by the creator VDAX; 
applying, by the creator VDAX, one or more computational functions to the unnotarized MDB using the first GEF as input to obtain a creator-generated value corresponding to the unnotarized MBD; 
updating, by the first set of processors, the unnotarized MBD by digitally signing the unnotarized MBD with the creator-generated value; 
Serial No. 17/669,021Page 5 of 13providing, by the first set of processors, the unnotarized MDB to one or more notary cohorts; receiving, by the first set of processors, a respective notary value from each of the one or more notary cohorts, 
wherein each respective notary value is generated by a respective notary cohort of the one or more notary cohorts using respective GRI that is held by the respective notary cohort and a respective genomic differentiation object that is assigned to the respective notary cohort; 
updating, by the first set of processors, the unnotarized MDB with the respective notary values received from the one or more notary cohorts to obtain a notarized MDB; and 
adding, by the first set of processors, the notarized MDB to the MDC.
This is a provisional nonstatutory double patenting rejection.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/668897 (first action mailed)
Although the claims at issue are not identical, they are not patentably distinct from each other because the computer program of ‘897 implements the method of the instant claims, requires GRI which is configured on a VDAX for encoding computer related instructions.
A copy of claim 1 of ‘897 is provided for the record.
A device comprising: 
a storage system including one or more computer-readable storage mediums, wherein the storage system stores: 
a computer program comprised of a set of encoded computer-executable instructions; and a genomic data set that includes a genomic differentiation object that was used to encode the set of encoded computer-executable instructions; 
genomic regulation instructions (GRI) corresponding to the computer program, wherein the genomic regulation instructions were used to encode the set of encoded computer-executable instructions; a processing system comprising: 
a VDAX that is configured to: 
receive encoded instructions to be executed from the set of encoded computer-executable instructions; and decode the encoded instructions into decoded executable instruction based on a modified genomic differentiation object and sequences extracted from metadata associated with the encoded instructions, wherein the modified genomic differentiation object is modified from the genomic differentiation object using the GRI; and 
a set of processing cores that are configured to receive the decoded executable instructions from the VDAX and to execute the decoded executable instructions.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The instant claims provide for the limitations of genomic regulation instructions GRE and genomic engagement factor GEF, VDAX and differentiation objects for performing the steps of the method.  In review of the art of record and the current specification there does not appear to be a specific method for performing the claimed invention, in particular how each of these elements are to be implemented. While the description makes it clear that successful implementation of the creation requires the use relatively sophisticated mathematical and cryptographical techniques, there are no algorithmic, algebraic or numerical methods supplied that would enable the person skilled in the art to apply these techniques to achieve the desired security relationships. The description also lacks any illustrative examples and/or any
principles of general application that that might allow the skilled person to extend a specific teaching to enable any of submitted claims across their full scope. In view of the guidance of the specification the invention is generally directed to an ecosystem security platform that includes a root DNA module configured to manage a digitally generated genomic data set assigned to a first VDAX (Viral Anonymity Exchange controller, see paragraph [0087]) and a link module configured to receive a link from a second VDAX. Based on a reading of the specification, a VAX is a secure gateway/server application operating at a given node of the network, further defined by the functions it performs in the context in which it operates. While the objects of the digitally generated genomic data set appear central to the operation of the security
platform, they are described only broadly - largely in in terms of their general function and/or desirable properties. References to how they may be realized, transformed and/or otherwise utilized, are limited and non-specific. For example, it is stated that the objects are ‘digitally generated genomic constrictions’ exhibiting “configurable entropy’ and may take the form of “binary matrices, binary vectors, primitive binary polynomials, and the like’. However, the significance of the qualifier “‘genomic’ being not well delineated, this description does little to aid the skilled person in realizing suitable objects exhibiting the properties required to
perform the tasks required by the claims. Subsequent references to subclasses of these objects for example, genomic eligibility objects, genomic correlation objects and genomic differentiation objects are similarly not defined or illustrated in any material way, and have no discussion beyond a set of desirable properties.  Similar arguments apply to the virtual binary language script object(s) used for the transformation and exchange of digital objects between individual VDAXs. While the description states that a VBLS may be ‘unique’ and ‘non-recurring’ contain
metadata ([0303]), verification data ([0304]), there is no significant discussion of the way in which a VBLS is generated or how it is used to transform binary data for the purposes of secure exchange.  Additionally, the manner in which the digital objects referred to above are generated, manipulated and modified by the modules of a VDAX is similarly are not provided. While some of these objects are to be transformed such that they are, for example, ‘corelated’ or ‘differentiated’,it is not clear how or to what extent they are to exhibit these properties, in order to suit any given purpose.  More generally, the specification at [0087] teaches that cyphergenics is a “wholly digitally fulfilled technology, is substantially assisted by adoption of corollary genomic terminology, having wholly bio-chemical fulfillment that is likely and hopefully more familiar to all but a few at this time.” However, how the terminology is adapted is not provided, and the terminology appears to be disconnected and non-limiting in the teaching that “the specific bio-chemical processes do not technically inform Cyphergenics, their ability to address similar challenges and levels of complexity added merit, after the fact, to Cyphergenics underlying propositions.” and provide a listing of “ Non-limiting examples of where Cyphergenics-based terms and computationally21 Attorney Docket No. 15255-000003/US/COC complex digital functions and processes and bio-chemical-based functions and processes share corollary genomic expression amongst others may include: 
Genomic Information: numerical, narrative, or other such scripts, which elements in the 
aggregate exhibit little to no computationally discernable order or relationship. 
Genomic Entropy: computationally assessable and confirmable degree to which recurring 
or predictable patterns are absent from the genomic information. 
Genomic Construction: The ability to rearrange or reconfigure genomic information from its original sequence or relational basis to specific subsets without loss of relative 
entropy. 
Genomic Modification: The ability to process genomic information based on computationally complex functions and processes, which computational properties remain provable if not observable, and consistent across the modified genomic information base. 
Genomic Regulation: The ability to conditionally and temporarily modify a complete genomic information base or specific subset(s) in order to accomplish a specific objective (e.g., digital-cohort precision uncoordinated revocation), which requires pre-requisite 
knowledge of the then (i.e., modified) current base. 
Genomic Revision: The ability to derive a subset of genomic information by re- construction, modification, or regulation, which enable unique, computationally quantum proof, non-recurring transformation of digital-data-objects and digital-code-objects that nevertheless retain specific genomic correlation and differentiation attributes.”  However, review of the specification teaches that this a new and novel approach, and search of the art of record fails to provide any instructions on how the method as claimed is to be practically implemented in a computer environment.
	Amending the claims to provide for clear instructions for what is performed in each of the steps, or further evidence that the limitations are understood and can be generated by the skilled artisan given the guidance of the specification would address the basis of the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. [CN 105046636 B; on IDS], Paganini (2017), Sharma et al (2020), Lobo et al. [International Journal of Computer Applications, volume 53, 2012, 7 pages; on IDS], Zhang [US PGPUB 2016/0024556 A1], Messaoud et al. [US PGPUB 2018/0068000 A1], and Xiang et al. [US PGPUB 2018/0201998 A1].
With respect to interpretation of the claims for the purpose of the art rejection, it is noted that the specification provides literal support for the terms of the claims, and the use of genomic terminology but indicate that the two are not functional together, and genomic terms are used as a means to convey the function of the method steps or what is performed for each of the steps.  More generally, it appears that cyphergenics and the pending claims are directed to steps in which encrypted information and programs are unencrypted prior to executing program in a device/computer.  None of the terms, such as GEF, GRI, VDAX are specifically defined or limited by the teaching of the specification, and being interpreted generically to be computer modules which perform the function at each of the steps to decode encrypted information, such as an encrypted program, before allowing the computer to run the program.  For example in [0087] for VDAX it is taught that “In embodiments, the parameterization of a CG-ESP instance with specific information theory-constructed genomic attributes configures a respective Virtual Anonymity Exchange controller (or "VDAX"), which may be executed by a processing system to enable the VDAX to perform a role within a respective digital community. As will be discussed, a VDAX may be embodied in different manners, depending on the type of device which the VDAX serves, the intended purpose of the VDAX, and/or the desired level of security. For example, in some implementations a VDAX may be embodied as software, firmware, or other computer-executable instructions that are executed by a processor.” And provide that the VDAX be interpreted as a program capable of decoding and encoding data, and for the claims where the data represents a program to be executed, and broadly does not tie any specific elements or requirements of genomics to the steps for encryption or decoding, and appear to provide for generically steps of cryptography. 
Claim 1 is drawn to a method stored and executed comprising a computer system.  The storage system comprises a computer program comprising a set of encoded computer-executable instructions.  The program comprises a genomic data set that includes a genomic differentiation object that is used to encode the set of computer-executable instructions.  The program comprises GRI corresponding to the computer program.  The GRI is used to encode the set of encoded computer-executable instructions.  The processing system comprises a VDAX configured to receive encoded instructions to be executed from the set of encoded computer-executable instructions.  The processing system comprises a VDAX that is configured to decode the encoded instructions into decoded executable instruction based on a modified genomic differentiation object and sequences extracted from metadata associated with the encoded instructions.  The modified genomic differentiation object is modified from the genomic differentiation object using the GRI.  The system comprises a set of processing cores that are configured to receive the decoded executable instructions from the VDAX and to execute the decoded executable instructions.  Dependent claims require the storage system to store a second computer program comprising a second set of encoded computer-executable instructions the computer program to be a list of types of software applications, that a second GRI corresponding to the second computer program that are used to decode the second set of encoded computer-executable instructions, the processing system to be a processing device and the VDAX to be a dedicated core of the processing device, and that the device comprises a computer server.
The document of Niu et al. studies a digital image encryption method based on chaotic systems and nucleotide sequence databases [title].  The abstract of Niu et al. teaches using DNA to encode digital image pixels.  The degree of grayness of each pixel suggests metadata.  The encoding is interpreted to be a result of a software program wherein the text of Niu et al. corresponds to the GRI, and the set of digital image pixels corresponds to the computer executable instructions.  The abstract of Niu et al. teaches that the DNA sequence is subjected to chaos to modify the genomic data.  Niu et al. teaches that the result is the encrypted data that is decodable to form the digital image.  The GIR of Niu et al. is interpreted to comprise a plurality of computer programs.  Similarly, the document of Lobo et al. teaches using genetic algorithms in network security.  While Lobo et al. uses genetic algorithms, Lobo et al. does not teach of the manipulations of genetic data recited in the claims.  More generally Paganini provides several examples where information was stored in the form of DNA, where the DNA provided for a binary code.  Sharma et al. is provided as evidence for encoding scheme for DNA-based data storage system with controllable redundancy and reliability, the authors have also talked about the feasibility of the proposed method. The authors have also analysed the proposed algorithm for time and space complexity.  Importantly, Sharma et al teach that different ‘endeavours are in progress to investigate the capability of DNA to store cryptographic keys and other private data.’
Neither Niu et al., Sharma et al nor Paganini teach a genomic differentiation object or VDAX which is used to translate the encode program.  The document of Zhang studies enrichment and next generation sequencing of total nucleic acid comprising both genomic DNA and cDNA.  Paragraph 96 of Zhang teaches differentiation between genomic DNA and cDNA providing for instructions to differentiate genomic objects/elements.  Niu et al. and Zhang do not teach VDAX.  The document of Messaoud et al. studies accelerating genomic data parsing of field programmable gate arrays [title].  As discussed above, it is interpreted that VDAX corresponds to field programmable gate arrays.  The document of Xiang et al. studies composition and methods for detection of genetic deafness gene mutation [title].  Paragraph 125 of Xiang et al. teaches using DNA and ZNA and genomic differentiation objects.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al. by use of the genomic differentiation of Zhang et al. wherein the motivation would have been that Zhang et al. supplies differentiation as another tool to facilitate analysis of genomic data [paragraph 96 of Zhang].  Further, it would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al., the genomic differentiation of Zhang et al., and the VDAX of Messaoud et al. by use of the ZNA of Xiang et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify use of genomic data to encrypt digital image data as in Niu et al. and the genomic differentiation of Zhang et al. by use of the VDAX of Messaoud et al. wherein the motivation would have been that the field programmable gate arrays facilitate automation of the analysis of genomic data [see abstract of Messaoud et al.].   In this instance, ZNA is an alternative genomic differentiation object than DNA.  There would have been a reasonable expectation of success in combining Niu et al., Zhang, Messaoud et al., and Xiang et al. because all four studies analogously pertain to analysis of genomic data.  There would have been a reasonable expectation of success in combining Niu et al., Zhang, Messaoud et al. and Xiang et al. because all three documents analogously pertain to analysis of genomic data.
	Thus, the claimed invention as a whole was clearly prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631